By the Court,

Smith, J.
The recognizance sufficiently shows that the defendant in error signed the same as surety for Joseph Waite and Eveline Hamlin in an appeal from the judgment of a justice of the peace.
The judgment on the appeal was entered in the circuit court on the 7th day of September, 1855.
The execution was issued thereon the 25th of December 1855.
Section 247 of chapter 88 of the Revised Statutes, provides that, “ if the judgment be rendered against the appellant alone, execution shall be issued within thirty days after rendition of the same, or the sureties in the recognizance shall be discharged.”
This provision of the statute is positive. The judgment was rendered against the appellant alone. Execution did not issue within thirty days. The surety was therefore discharged.
The nonsuit was right. The judgment is affirmed.